DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 2018/0132284).
With regard claim 1, Oh discloses a network infrastructure equipment for transmitting user plane data to a terminal device in a wireless telecommunications network when the terminal device is not in an active radio 5 resource connected mode, wherein the network infrastructure equipment comprises controller circuitry (Fig.6 elements 210 and 220 and para.79) and transceiver circuitry (Fig.6 element 230 and para.77) configured such that the network infrastructure equipment is configured to: 
transmit paging signaling to the terminal device (Fig.2 step S130 and para.46), 
wherein the paging signaling comprises 
an indication the network infrastructure equipment has user plane data for transmission to the terminal device (Fig.2 steps S120-S130 and para.44-46, where the base station 2 transmits a paging message including a user identifier (UE ID), an RA preamble index, and a first identifier (ID).  The RA preamble index and the first identifier (ID) are mapped and transmitted according to the user identifier (UE ID) (S120).) while the terminal device is not in an active radio resource connected mode (Fig.2 and para.44, where a terminal 1 is in the idle state); and
 an indication of a set of radio resources on which the user plane data is to be transmitted by the network infrastructure equipment to the terminal device (para.45, where the base station 2 allocates a random access (RA) preamble index and a first identifier (ID) to a list in the received paging message for the terminals having a UE ID and a data indication in the received paging message.  Here, the first identifier (ID) is an identifier included in the paging message transmitted from a base station to a terminal and the base station 2 transmits a paging message including a user identifier (UE ID), an RA preamble index, and a first identifier (ID). The RA preamble index and the first identifier (ID) are mapped and transmitted according to the user identifier (UE ID) (S120)); and 
transmit the user plane data from the network infrastructure equipment using the indicated set of radio resources while the terminal device is not in an active radio resource connected mode (para.54-55, where the base station 2 transmits the data to the terminal 1 based on the downlink resource allocation information.)
With regard claim 2, Martin et al. further discloses wherein the paging signaling comprises a paging message, and wherein the paging message comprises an identifier for the terminal device and the indication the network infrastructure equipment has user plane data for transmission to the terminal device (para.45, where when receiving the paging message, the base station 2 allocates a random access (RA) preamble index and a first identifier (ID) to a list in the received paging message for the terminals having a UE ID and a data indication in the received paging message. Here, the first identifier (ID) is an identifier included in the paging message transmitted from a base station to a terminal.) 
With regard claim 4, Oh further discloses wherein the terminal device is associated with a first identifier and a second identifier, wherein the first identifier is used by the network to page the terminal device to cause the terminal device to transition to an active radio resource connected mode (para.45, 48 and 50, where the base station 2 allocates a random access (RA) preamble index and a first identifier (ID) to a list in the received paging message for the terminals having a UE ID and a data indication in the received paging message.  Here, the first identifier (ID) is an identifier included in the paging message transmitted from a base station to a terminal), and wherein the paging signaling comprises an indication of the second identifier for the terminal device to provide the indication the network infrastructure equipment has user plane data for transmission to the terminal device while the terminal device is not in an active radio resource connected mode (para.51, where the second identifier is the identifier included in the RA response message, and may be either a temporary ID or a terminal dedicated ID. The second identifier may be the same as the first identifier included in the paging message.)
With regard claim 5, Oh further discloses wherein at least one of the first identifier and the second identifier are specific to the terminal device (para.45, 48 and 51).
With regard claim 6, Oh further discloses wherein the first identifier is a first paging radio network temporary identifier common to a plurality of terminal devices in the wireless telecommunications network (para.45-46, where the first identifier (ID) is an identifier included in the paging message transmitted from a base station to a terminal, and may be a temporary ID or a terminal dedicated ID) and the second identifier is a second paging radio network temporary identifier for the terminal device. (para.51 and 53, where the second identifier is the identifier included in the RA response message, and may be either a temporary ID or a terminal dedicated ID).
With regard claim 9, Oh further discloses wherein the paging signaling comprises downlink control signaling for allocating transmission resources for a paging message (para.46 and 51, where the terminal 1 monitors a Physical Downlink Control Channel (PDCCH) and receives downlink resource allocation information in the PDCCH when detecting a Paging-Radio Network Temporary Identifier (P-RNTI).  Then, the terminal 1 receives the paging message by using the received downlink resource allocation information.), and wherein the indication of the second identifier is provided in the downlink control signaling (para.46 and 51, where Specifically, the base station 2 includes Timing Alignment (TA) for uplink time synchronization, downlink resource allocation information for transmitting data, uplink resource allocation information for feeding back an acknowledgment (ACK), and a second identifier in an RA response message, and transmits the RA response message to the terminal 1 (S150).).
With regard claim 16, Oh further discloses wherein the paging signaling comprises a paging message and the user plane data is received from the network infrastructure equipment on radio resources comprising the paging message (Fig.2 element EPC(3) and steps S100, S110, and para.44, where the paging message includes a user identifier (also referred to as a user equipment identifier (UE ID)) and an identifier (e.g., data indication) indicating whether a corresponding terminal receives data.  If there are a plurality of data, the EPC 3 sequentially transmits the data to the base station 2 in the same order as the UE ID sequence included in the paging message.)
With regard claim 17, Oh further discloses wherein the paging signaling comprises an explicit indication of the set of radio resources on which the user plane data is to be transmitted by the network infrastructure equipment (para.45, where the received paging message specifically gives a first identifier (ID) for the terminals having a UE ID and a data indication in the received paging message).
With regard claim 18, Oh further discloses wherein the paging signaling comprises an implicit indication of the set of radio resources on which the user plane data is to be transmitted by the network infrastructure equipment (para.45, where the received paging message gives a first identifier (ID) that is a temporary ID).
With regard claim 20, Oh discloses a method of operating network infrastructure equipment for transmitting user plane data to a terminal device in a wireless telecommunications network when the terminal device is not in an active radio resource connected mode, the method comprising: 
transmitting paging signaling to the terminal device (Fig.2 step S130 and para.46), 
wherein the paging signaling comprises 
an indication the network infrastructure equipment has user plane data for transmission to the terminal device (Fig.2 steps S120-S130 and para.44-46, where the base station 2 transmits a paging message including a user identifier (UE ID), an RA preamble index, and a first identifier (ID).  The RA preamble index and the first identifier (ID) are mapped and transmitted according to the user identifier (UE ID) (S120).) while the terminal device is not in an active radio resource connected mode (Fig.2 and para.44, where a terminal 1 is in the idle state); and
 an indication of a set of radio resources on which the user plane data is to be transmitted by the network infrastructure equipment to the terminal device (para.45, where the base station 2 allocates a random access (RA) preamble index and a first identifier (ID) to a list in the received paging message for the terminals having a UE ID and a data indication in the received paging message.  Here, the first identifier (ID) is an identifier included in the paging message transmitted from a base station to a terminal and the base station 2 transmits a paging message including a user identifier (UE ID), an RA preamble index, and a first identifier (ID). The RA preamble index and the first identifier (ID) are mapped and transmitted according to the user identifier (UE ID) (S120)); and 
transmitting the user plane data from the network infrastructure equipment using the indicated set of radio resources while the terminal device is not in an active radio resource connected mode (para.54-55, where the base station 2 transmits the data to the terminal 1 based on the downlink resource allocation information.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0132284) in view of MARTIN et al. (US 2016/0219495).
With regard claim 3, Oh discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the indication the network infrastructure equipment has user plane data for transmission to the terminal device comprises a setting for a flag associated with the identifier for the terminal device.
	However, MARTIN et al. teaches wherein the indication the network infrastructure equipment has user plane data for transmission to the terminal device comprises a setting for a flag associated with the identifier for the terminal device (para.54, where when the network changes system information it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI). This directs the terminal devices to decode PDSCH resources containing a Paging message with a System InfoModification flag set to true.) in order to implement a change in system information in an LTE-based network (para.53). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the indication the network infrastructure equipment has user plane data for transmission to the terminal device comprises a setting for a flag associated with the identifier for the terminal device as taught by MARTIN et al. into Oh’s paging message so as to implement a change in system information in an LTE-based network.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oh (US 2018/0132284) in view of REIAL et al. (US 2018/0234944).
With regard claim 8, Oh discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the paging signaling comprises a paging message, and wherein the indication of the second identifier is provided in a paging record of the paging message.
	However, REIAL et al. teaches wherein the paging signaling comprises a paging message, and wherein the indication of the second identifier is provided in a paging record of the paging message (para.49-50) in order to make all wireless devices with a paging occasion defined to the time of the paging will listen to the paging message (para.49). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the paging signaling comprises a paging message, and wherein the indication of the second identifier is provided in a paging record of the paging message as taught by REIAL et al. into Oh’s paging message so as to make all wireless devices with a paging occasion defined to the time of the paging will listen to the paging message.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oh (US 2018/0132284).
With regard claim 19, Oh discloses all of the subject matter as described in the above paragraph (claim 1) except for specifically teaching an integrated circuitry for network infrastructure equipment.
	It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to make the network infrastructure equipment as described in claim 1 as an integrated circuitry, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,343,791.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 17 of U.S. Patent No. 11,343,791 and instant application recites the limitations—
U.S. Patent No. 11,343,791
Instant Application
Claim 17
A method of operating network infrastructure equipment for transmitting user plane data to a terminal device in a wireless telecommunications network when the terminal device is not in an active radio resource connected mode, the method comprising:
Claim 20 
A method of operating network infrastructure equipment for transmitting user plane data to a terminal device in a wireless telecommunications network when the terminal device is not in an active radio resource connected mode, the method comprising:
determining user plane data is to be transmitted to the terminal device while the terminal device is not in an active radio resource connected mode based on the network infrastructure equipment determining user plane data is not awaiting transmission to any other terminal devices while they are not in an active radio resource connected mode at the same time as transmitting the user plane data to the terminal device while it is not in an active radio resource connected mode;

transmitting paging signalling to the terminal device, 
transmitting paging signalling to the terminal device,
wherein the paging signalling comprises an indication the network infrastructure equipment has user plane data for transmission to the terminal device while the terminal device is not in the active radio resource connected mode and an indication of a set of radio resources on which the user plane data is to be transmitted by the network infrastructure equipment to the terminal device; and
wherein the paging signalling comprises an indication the network infrastructure equipment has user plane data for transmission to the terminal device while the terminal device is not in the active radio resource connected mode and an indication of a set of radio resources on which the user plane data is to be transmitted by the network infrastructure equipment to the terminal device; and
transmitting the user plane data from the network infrastructure equipment using the indicated set of radio resources while the terminal device is not in an active radio resource connected mode.
transmitting the user plane data from the network infrastructure equipment using the indicated set of radio resources while the terminal device is not in an active radio resource connected mode.


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Allowable Subject Matter
Claims 7 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Reference(s) US 2019/0239183 is cited because they are put pertinent to the communication method between a core network device and a terminal. However, none of references teach detailed connection as recited in claim.
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633